DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments filed 5/19/2021
The Amendments to the drawings and claims correct the previous issues in the drawings. Therefore, those objections are withdrawn.
The Amendments to the claims overcome the previous informalities. Therefore, the corresponding objections/112 rejections are withdrawn.  
The Amendments incorporate previously indicated allowable subject matter in a manner that overcomes all of the prior art rejections of record. Therefore, said rejections are withdrawn.

Allowable Subject Matter
Claims 1-19 are allowed. Independent claims 1, 2, 5, 12, 15, and 17 incorporate previously indicated allowable subject matter (see previous Action). Dependent claims 3-4, 6-11, 13-14, and 18-19 are also allowed by virtue of their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.C.W/Examiner, Art Unit 3753                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753